 



Exhibit 10.2
EMPLOYMENT AND NON-COMPETITION AGREEMENT
          THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”), made
and entered into this ___day of                     , 2007, between CapitalSouth
Bank, an Alabama banking corporation (“Employer”), and Mr. Mark Healy (the
“Executive”).
W I T N E S S E T H:
          WHEREAS, CapitalSouth Bancorp, a Delaware corporation and a registered
bank holding company (“CapitalSouth”), and Monticello Bancshares, Inc., a
Florida corporation (“Monticello”), have executed an Agreement and Plan of
Merger (the “Merger Agreement”), joined in by Mr. Jake Bowen, a resident of
Duval County, Florida, pursuant to which Monticello will be merged into
CapitalSouth (the “Merger”), and it is contemplated, but not required, that, in
the sole discretion of CapitalSouth and in connection with the consummation of
the Merger Agreement and pursuant to the terms of a certain Bank Merger
Agreement (the “Bank Merger Agreement”), Monticello Bank, a federal savings bank
(“Monticello Bank”), will be merged with and into CapitalSouth Bank, an Alabama
banking corporation (“CapitalSouth Bank”);
          WHEREAS, the Executive is currently employed by Monticello and
Monticello Bank as Executive Vice President and Chief Lending Officer, and, in
connection with such employment, the Executive and Monticello Bank entered into
that certain Employment Agreement, dated as of the 15th day of September 2005 a
copy of which is attached hereto as Exhibit A (the “Existing Agreement”);
          WHEREAS, pursuant to Section 5.15 of the Merger Agreement, following
the Effective Time of the Merger as that term is defined in the Merger Agreement
(the “Effective Time”), Employer desires to retain the services of the Executive
and the Executive desires to be employed by Employer for the term of this
Agreement and upon the terms and conditions hereinafter described;
          WHEREAS, it is a condition precedent to the Merger that the Executive
execute this Agreement; and
          WHEREAS, the parties intend and desire that this Agreement supersede
and replace in all respects the Existing Agreement and any and all other
employment and change of control agreements or arrangements between the
Executive and Monticello and Monticello Bank.
          NOW, THEREFORE, in consideration of the promises, mutual covenants set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, do hereby agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1: EMPLOYMENT OF EXECUTIVE; DUTIES AND RESPONSIBILITIES
     1.1 Employment of Executive. Employer shall employ the Executive, and the
Executive shall provide services to Employer subject to the terms and conditions
of this Agreement.
     1.2 Term of Agreement. The term of this Agreement and the commencement of
employment of the Executive by Employer shall begin on the Closing Date, as that
term is defined in the Merger Agreement (the “Closing Date”), and this Agreement
and the obligations of Employer hereunder (but not in derogation of the
continuing obligations of Executive hereunder) shall terminate on the last day
of the 18th calendar month following the Closing Date (the “Original Agreement
Term”) unless employment of the Executive is sooner terminated pursuant to the
provisions of Section 3 hereof (the “Agreement Term”).
     1.3 Offices and Positions of Executive. During the Agreement Term, except
as otherwise mutually agreed by Employer and the Executive and subject to
Section 3 hereof, the Executive shall serve as a senior regional lending officer
in the Jacksonville, Florida Market of Employer, or in such other executive
capacity in the Jacksonville, Florida Market of Employer for which Executive is
suited by background and training, as Employer, in Employer’s sole discretion,
deems appropriate.
     1.4 Duties and Responsibilities. During the Agreement Term, the Executive
shall perform such duties and responsibilities as the management of Employer
shall assign to the Executive from time to time and which can reasonably be
expected to be performed by a person serving in a similar position. The
Executive agrees to devote such of his full business time and energy to the
business of Employer as is needed and shall perform his duties in a trustworthy
and business-like manner, all for the purposes of advancing the interests of
Employer. The Executive shall report to CEO of the Jacksonville Region or his or
her designee.
SECTION 2: COMPENSATION; REIMBURSEMENT; AND BENEFITS
     2.1 Base Salary. During the Agreement Term, Employer shall pay to the
Executive an aggregate annual base salary (the “Base Salary”) at a rate of
$114,800 per annum, which shall not be reduced at any time during the term of
the Agreement Term. The Executive’s Base Salary shall be subject to annual
review in accordance with the existing procedures of Employer.
     2.2 Payment of Base Salary. Employer shall pay the Base Salary due the
Executive in accordance with the policy of Employer as in effect from time to
time for the payment of salaries.
     2.3 Other Benefits. The Executive shall be entitled to participate on the
same basis as other similarly situated personnel of CapitalSouth and its
affiliates and subsidiaries in all incentive and benefit programs or
arrangements, including cash bonus and stock programs, made available by
CapitalSouth and its affiliates and subsidiaries to such employees; provided
that it is understood that the foregoing does not include any automobile or club
dues allowance. For purposes of such benefit programs or arrangements, the
Executive shall be credited for the Executive’s prior service with Monticello
and Monticello Bank in accordance with Section 6.3 of the Merger Agreement, and
for purposes of such incentive programs or arrangements (including

2



--------------------------------------------------------------------------------



 



stock programs), the Executive shall be credited for all of the Executive’s
prior service with Monticello and Monticello Bank. The Executive shall be
subject to the appropriate performance bonus programs in which other similarly
situated personnel of CapitalSouth and its affiliates and subsidiaries
participate. As of the date of this Agreement, such appropriate performance
bonus program is the Executive Incentive Plan.
     2.4 Business Expenses. Employer shall reimburse the Executive for all
reasonable expenses incurred by him in accordance with the standard policies and
procedures of Employer in the course of rendering his services pursuant to this
Agreement; provided, however, that the Executive shall promptly submit such
reasonable documentation as may be requested by Employer to verify such
expenditures.
     2.5 Vacation. The Executive shall be afforded vacation in accordance with
and under the same terms and conditions as are applicable to similarly situated
personnel of Employer and its affiliates. The Executive shall take into
consideration the needs of Employer in setting his vacation schedule.
SECTION 3: TERMINATION OF EMPLOYMENT
     3.1 Termination of Agreement Term. The Agreement Term may be terminated in
the following manner:
          (a) Termination on Death or Disability. The Agreement Term shall
automatically terminate upon the death or Disability of the Executive. The term
“Disability” shall mean the Executive’s physical or mental incapacity, as
certified by a physician, that renders him incapable of performing the essential
functions of the duties required of him by this Agreement for six (6) months,
even with reasonable accommodation.
          (b) Termination upon Notice. The Agreement may be terminated by the
Executive upon thirty (30) days’ written notice to Employer. The Agreement may
be terminated by Employer for any other reason other than for “Cause” (as
defined in Section 3.1(d) hereof), upon notice and continued payment of salary
to the Executive.
          (c) Resignation for Good Reason. The Executive may resign from
employment with Employer and terminate the Agreement Term for good reason, other
than after the occurrence of circumstances constituting Cause (as defined in
Section 3.1(d) below), upon the occurrence of any of the following conditions
(“Good Reason”): (i) Employer reduces the Executive’s then present Base Salary
during the Agreement Term; (ii) Employer requires the Executive’s relocation to
an office outside Duval, Clay, Nassau or St. Johns counties, Florida; or
(iii) the assignment to the Executive of any duties inconsistent with
Executive’s position as a senior regional executive of the Employer. In any such
case, the Executive’s resignation for Good Reason shall be effective by
delivering to Employer, within thirty (30) days after the occurrence of one of
the conditions described above is known to the Executive, a written notice
specifying a date for termination of the Executive’s employment which is not
less than thirty (30) days after the date of the notice, provided, that the
Executive cannot cure such “Good Reason,” to the satisfaction of the Executive,
during the thirty (30) day period, stating that the Executive is resigning for
Good Reason as contemplated by this Section 3.1(c), and setting forth

3



--------------------------------------------------------------------------------



 



in reasonable detail the facts and circumstances claimed to provide a basis for
the Executive’s resignation for Good Reason hereunder.
          (d) Termination For Cause. The Agreement Term may be terminated by
Employer for “Cause” at any time during the Agreement Term upon fifteen
(15) days’ written notice to the Executive, which notice shall state the facts
constituting such “Cause,” provided, that the Executive cannot cure such
“Cause,” to the satisfaction of CapitalSouth, during the fifteen (15) day
period. For the purpose of this Section 3.1(d), the term “Cause” shall mean
(i) willful misconduct or gross malfeasance, or an act or acts of gross
negligence in the course of employment; (ii) the Executive’s commission,
conviction, admission or confession of any felony or crime of moral turpitude;
(iii) willful violation of any law, rule, regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, (iv) if the
Executive is removed and/or permanently prohibited from participating in the
conduct of the Employer’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(4) or
(g)(1)); or (v) the existence of a substantial and objective act of misfeasance
or nonfeasance by the Executive which is plainly sufficient, under sound banking
principles (as recognized by the Alabama State Banking Department, the Federal
Deposit Insurance Corporation, or any other appropriate bank regulatory
authority to the extent said agencies would no longer approve the Executive to
hold a comparable executive position), to conclude that the Executive is unfit
to continue in the capacities stated in this Agreement. Employer shall have the
power to temporarily suspend Executive, with pay, from duty if there is
reasonable evidence of the possibility of Cause until Cause is either proved or
disproved; if disproved, full reinstatement will immediately be effected.
     3.2 Consequences of Termination.
          (a) For Cause; Death or Disability; Without Good Reason. In the event
Executive’s employment is terminated (i) by Employer for Cause under
Section 3.1(d) hereof, (ii) as a result of the Executive’s death or Disability
under Section 3.1(a) hereof, or (iii) by the Executive under Section 3.1(b)
hereof, Employer shall be under no further obligation to make payments or
provide benefits to the Executive, except for Base Salary earned but unpaid at
the time of such termination, payment for accrued vacation, reimbursable
expenses incurred by but not yet reimbursed to the Executive at the time of such
termination, any earned but unpaid incentive awards due to the Executive, vested
accrued retirement benefits, group health and any other benefits coverage that
is required to be continued by applicable law.
          (b) Other than for Cause; Resignation for Good Reason. In the event
the Executive’s employment is terminated by Employer other than for Cause under
Section 3.1(d) hereof or the Executive resigns for Good Reason under
Section 3.1(c) hereof, Employer shall pay to the Executive an amount equal to
the product of $114,800 (or Executive’s then present salary, if it is different)
multiplied by a fraction, the denominator of which is 365 and the numerator of
which is the number of days remaining in the Original Agreement Term, and shall
be paid semi-monthly during the remainder of what would have been the Original
Agreement Term, beginning on the next normal semi-monthly payroll of Employer
following separation from service.
          (c) Obligation of Employer to Make the Payments Under Section 3.2(b)
Hereof. Compliance by the Executive with Section 4 hereof is a condition
precedent to

4



--------------------------------------------------------------------------------



 



Employer’s obligation to make, or to continue to make, the payments referred to
in Section 3.2(b) hereof.
          (d) Employee Benefits. Following termination or expiration of this
Agreement, whether terminated pursuant to the terms of this Agreement or due to
the expiration of the term of this Agreement, the Executive shall not be
entitled to receive, and Employer shall not be required to provide, any employee
benefits other than (i) payments made pursuant to Section 3.2(b) hereof, if
applicable, (ii) group health and any other benefits coverage that is required
to be continued by applicable law; (iii) vested accrued retirement benefits; and
(iv) any other employee benefits described in Section 3.2(a) hereof.
SECTION 4: NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY
     4.1 Non-Competition and Non-Solicitation.
          (a) For purposes of this Agreement, the phrase “Non-Competition
Period” shall mean the period commencing on the Closing Date and continuing for
eighteen (18) months after Closing Date, except as such period may be extended
by Section 4.1(c) hereof. In the event the Executive’s employment is terminated
pursuant to Section 3.1 hereof (other than termination by Death), the Executive,
for the Non-Competition Period, will not, without the prior written approval of
the Board of Directors of CapitalSouth, directly or indirectly (i) whether
through his own account or as a partner, member, manager, employee, advisor,
consultant, owner, trustee, shareholder, officer, director or agent of or to any
person, corporation, proprietorship, partnership, limited liability company,
joint venture, trust or other entity or association (any of the foregoing being
referred to as a “Person”), within Duval County, Florida or any county
contiguous thereto (the “Non-Competition Territory”), perform services, own,
advise, participate in, support, have an interest in, give financial assistance
to, permit Executive’s name to be used in connection with or serve as a member
of management, supervisor, consultant or employee of any financial service
institution, including without limitation any “insured depository institution”
(as such term is defined in 12 U.S.C. § 1813(c)(2)) or any “regulated lending
institution” (as such term is defined in 42 U.S.C. § 4003(a)(10)) or any other
business, or any affiliate, parent, or subsidiary thereof, which would be
competitive with the business of CapitalSouth or any affiliate or subsidiary
thereof; (ii) solicit or induce, or attempt to solicit or induce, any employee
of CapitalSouth or any affiliate or subsidiary thereof to terminate such
employment or to become employees of any other person or entity; (iii) solicit
or induce, or attempt to solicit or induce, any Person who during the term of
this Agreement was or is a customer, supplier, contractual party of CapitalSouth
or any affiliate or subsidiary thereof or any other Person with whom any of them
has or had business relations to refrain from or cease doing business with, seek
advice and/or services and products from, or otherwise discontinue all or any
portion of their relationship with CapitalSouth or any affiliate or subsidiary
thereof; or (iv) disparage or cast in a poor light CapitalSouth or any affiliate
or subsidiary thereof or any of their respective shareholders, directors,
officers, or employees. The preceding provisions of this Section 4.1(a)(i) shall
not preclude the Executive from holding any publicly-traded stock, provided that
the Executive does not at any time hold any stock interest in any one company in
excess of one percent (1%) of the outstanding voting stock of that company.

5



--------------------------------------------------------------------------------



 



          (b) The Executive agrees that each of the covenants set forth above in
Section 4.1(a) hereof are reasonable with respect to its duration, geographical
area and scope.
          (c) In the event of a breach by the Executive of any covenant set
forth in Section 4.1(a) hereof, the Non-Competition Period shall be extended by
the period of the duration of such breach.
          (d) If Employer terminates the Executive’s employment without Cause or
if Executive resigns for Good Reason, as additional consideration for the
covenants contained in Section 4.1(a) hereof, Executive shall be paid in
accordance with Section 3.2(b) hereof.
     4.2 Confidentiality.
          (a) The Executive hereby acknowledges that during his employment by
Employer he will have contacts with and develop and serve the customers of
Employer and that in all of his activities, and through the nature of complying
with his obligations pursuant to this Agreement, he will have access to and will
acquire confidential information relating to the business, assets, operations,
customers, suppliers, contractual parties and other persons with whom Employer,
CapitalSouth and their respective affiliates and subsidiaries do business. The
Executive hereby acknowledges and confirms that such information constitutes the
exclusive property of Employer, CapitalSouth or their respective affiliates and
subsidiaries, as the case may be, and that such information is proprietary in
nature. Such information does not include information already in the public
realm or information received by Executive from third parties.
          (b) The Executive agrees in perpetuity that he shall not disclose to
others (except as permitted and as directed by Employer or only as to the extent
required pursuant to a subpoena or order of a court of competent jurisdiction)
any such information referred to in Section 4.2(a) hereof.
     4.3 Remedies.
          (a) If the Executive breaches, or threatens to commit a breach, of any
of the provisions of Section 4 hereof, Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
others and severally enforceable, and each of which is in addition to, and not
in lieu of, any other rights and remedies available to Employer at law or in
equity (including the right to recover damages):
               (i) the right and remedy to have Section 4 hereof specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of Section 4 would cause irreparable harm to Employer and
that money damages would not provide an adequate remedy to Employer;
               (ii) the right and remedy to require the Executive to account for
and pay over to Employer all compensation, profits or other benefits derived or
received by the Executive as the result of any actions constituting a breach of
Section 4 hereof; and

6



--------------------------------------------------------------------------------



 



               (iii) the right to recover all costs, fees and expenses incurred
in connection with enforcing the terms of this Agreement, including, but not
limited to, all court arbitration fees, costs, attorneys’ fees, court reporter
fees and expert witness costs.
     4.4 Blue Penciling. If for any reason any court of competent jurisdiction
shall find that the provisions of Sections 4.1 or 4.2 hereof are unreasonable in
duration or in geographic scope, the prohibitions contained herein shall be
restricted to such time and/or geographic areas as such court determines to be
reasonable.
SECTION 5: GENERAL PROVISIONS
     5.1 Defined Terms. Unless defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Merger Agreement unless the
context clearly requires otherwise.
     5.2 Intention of the Parties. The parties acknowledge and agree that the
terms and provisions of this Agreement, including, but not limited to, Section 4
hereof, have been agreed to by the parties in contemplation of the consummation
of the Merger and that the execution of this Agreement is a condition precedent
to the consummation of the Merger.
     5.3 Nonassignability; Persons Bound. Neither this Agreement nor any of the
rights, obligations or interests arising hereunder may be assigned by the
Executive without the prior written consent of Employer; provided, however, that
nothing in this Section 5.3 shall preclude the Executive from designating, in
writing, a beneficiary to receive any compensation payable to him or any other
benefit receivable by him under this Agreement upon the death or incapacity of
the Executive, nor shall it preclude the executors, administrators or any other
legal representatives of the Executive or his estate from assigning any rights
hereunder to the person or persons entitled thereto. Neither this Agreement nor
any of the rights, obligations or interests arising hereunder may be assigned by
Employer without the prior written consent of the Executive to a person other
than (i) an affiliate or subsidiary of Employer, or (ii) any party with whom
Employer merges or consolidates, or to whomever Employer may sell all or
substantially all of its assets; provided, however that any such affiliate,
subsidiary or successor shall expressly assume all of Employer’s obligations and
liabilities to the Executive under this Agreement. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Notwithstanding anything to
contrary herein, there shall be no third-party beneficiaries of this Agreement
except as provided in Section 5.7 hereof.
     5.4 Severability. This Agreement shall be deemed severable and any part
hereof which may be held invalid by a court or other entity of competent
jurisdiction shall be deemed automatically excluded from this Agreement and the
remaining parts shall remain in full force and effect.
     5.5 Entire Understanding. This Agreement contains the entire understanding
of the parties hereto and constitutes the only agreement between Employer and
the Executive regarding the employment of the Executive by Employer. This
Agreement supersedes all prior

7



--------------------------------------------------------------------------------



 



agreements, either express or implied, between the parties hereto regarding the
employment of the Executive by Employer.
     5.6 Amendment. None of the terms and conditions of this Agreement shall be
amended or modified unless expressly consented to in writing and signed by each
of the parties hereto. The parties hereto agree to amend this Agreement from
time to time in such a manner that: (a) is agreeable to CapitalSouth; and
(b) prevents the payment of any excise tax resulting from Section 409A of the
Code.
     5.7 Arbitration. Other than as set forth in Section 4.3 hereof, the parties
hereto, by executing this Agreement, WAIVE THEIR RIGHT TO TRIAL BY JURY of
disputes, claims or controversies between themselves or any of their respective
officers, directors, partners, employees, shareholders, affiliates or agents
(such non-signatories being the intended third party beneficiaries of this
Agreement with respect solely to this Section 5.7) and instead agree that ANY
AND ALL CONTROVERSIES AND CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH THEREOF, SHALL BE SETTLED BY FINAL AND BINDING ARBITRATION IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION THEN IN EFFECT. Any such arbitration proceedings shall be and remain
confidential. The panel of arbitrators for any such arbitration shall consist of
three members of the American Arbitration Association, one of whom shall be
selected by CapitalSouth, one of whom shall be selected by the Executive, and
the third who will be selected by the other two. Judgment upon the decision
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. The parties specifically acknowledge that this Agreement evidences a
transaction involving, affecting, affected by, and a part of, interstate
commerce and that this Agreement to arbitrate is governed by and enforceable
under 9 U.S.C. §§ 1 et seq. The place of arbitration shall be Birmingham,
Alabama.
     5.8 Notices. All notices or other communications to be given by the parties
among themselves pursuant to this Agreement shall be in writing and shall be
deemed to have been duly made to the party to whom it is directed at 1088 Durbin
Park Drive, Jacksonville, FL 32259 for the Executive and at 2340 Woodcrest
Place, Suite 200, Birmingham, Alabama 35209, Attention: Chairman, if to
Employer, (a) upon the earlier of five (5) days after mailing or the date of
actual delivery, if mailed by first class or certified mail with postage
prepaid; or (b) upon delivery, if either by hand delivery or by reputable
overnight courier. Any of the parties hereto may change their respective
addresses upon written notice to the other given in the manner provided in this
section.
     5.9 Waiver. No waiver by any of the parties to this Agreement of any
condition, term or provision of this Agreement shall be deemed to be a waiver of
any preceding or subsequent breach of the same or any other condition, term or
provision hereof.
     5.10 Survival. Notwithstanding anything in this Agreement to the contrary,
and notwithstanding any termination of the Agreement Term, the provisions of
this Agreement intended to govern the obligations of the parties hereto upon the
termination of the Executive’s employment with Employer for any reason,
including, but not limited to, Section 3 hereof

8



--------------------------------------------------------------------------------



 



(inclusive of each of the subsections thereof) and Sections 4.1 and 4.2 hereof
shall continue in full force and effect, if so provided herein.
     5.11 Effective Date. This Agreement shall be effective as of the Effective
Time. In the event the Merger is not consummated by the parties, this Agreement
shall be void and of no further effect.
     5.12 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Alabama without regard to provisions thereof governing
conflicts of law.
     5.13 Construction. This Agreement was prepared by the parties jointly. The
language used in this Agreement shall be deemed to be the language chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against either party. Whenever used in this Agreement, the singular
number shall include the plural and the plural the singular. Pronouns of one
gender shall include all genders. Accounting terms used and not otherwise
defined in this Agreement have the meanings determined by, and all calculations
with respect to accounting or financial matters unless otherwise provided for
herein, shall be computed in accordance with generally accepted accounting
principles, consistently applied. References herein to articles, sections,
paragraphs, subparagraphs or the like shall refer to the corresponding articles,
sections, paragraphs, subparagraphs or the like of this Agreement. The words
“hereof”, “herein”, and terms of similar import shall refer to this entire
Agreement. Unless the context clearly requires otherwise, the use of the terms
“including”, “included”, “such as”, or terms of similar meaning, shall not be
construed to imply the exclusion of any other particular elements.
     5.14 Captions. The captions as to contents of particular articles, sections
or paragraphs contained in this Agreement and the table of contents hereto are
inserted only for convenience and are in no way to be construed as part of this
Agreement or as a limitation on the scope of the particular articles, sections
or paragraphs to which they refer.

     5.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document with the same force and
effect as though all parties had executed the same document. This Agreement may
be executed and delivered by facsimile transmission.
     5.16 Regulatory Provisions. Notwithstanding anything to the contrary
contained in this Agreement, any payments to be made to the Executive pursuant
to this Agreement or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and FDIC Regulation 12 CFR Part 359,
Golden Parachute and Indemnification Payments. Employer’s obligations under this
Agreement shall be suspended commencing on the date the Executive is suspended
and/or temporarily prohibited from participating in the conduct of Employer’s
affairs by notice served under Section 8(e)(3) or (g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)); provided that if the
charges in the notice are dismissed, Employer shall (i) pay the Executive all of
the compensation withheld while Employer’s obligations under this Agreement were
suspended, and (ii) reinstate all of its obligations under this Agreement;
provided further that the foregoing provisions shall not affect or impair any
other rights of Employer to terminate the Executive for “just cause”. All
obligations of Employer hereunder shall be terminated, except to the extent it
is determined that the continuation of this Agreement is necessary for the
continued operation of Employer by the

9



--------------------------------------------------------------------------------



 



appropriate regulatory authorities, (i) at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of Employer under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or (ii) at the time appropriate regulatory authorities
approve a supervisory merger to resolve problems related to the operation of
Employer or when Employer is determined by appropriate regulatory authorities to
be in an unsafe or unsound condition. If Employer reasonably determines that any
provision of this Agreement fails to comply with the rules, regulations or
orders of any governmental authority possessing regulatory authority over
Employer and its operations, Employer and Executive, jointly and severally,
agree to amend, modify and/or appeal any such provision or provisions in order
to make such provision or provisions comply with such rules, regulations or
orders.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly, or caused to be
executed this Agreement as at the date and year first above written.

                  CAPITALSOUTH BANK:    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                EXECUTIVE:    
 
                     
 
  Name:        
 
           

11



--------------------------------------------------------------------------------



 



             
STATE OF ALABAMA
    )      
 
    :      
JEFFERSON COUNTY
    )      

          I, the undersigned, a notary public in and for said county in said
state, hereby certify that                                         , whose name
as                      of CapitalSouth Bank, an Alabama banking corporation, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that, being informed of the contents of said instrument, he, as
such officer and with full authority, executed the same voluntarily for and as
the act of said banking corporation.
          Given under my hand and official seal this ___day of
                    , 2007.

         
 
       
 
  Notary Public    
 
       
[NOTARIAL SEAL]
  My commission
expires:                                                                

12



--------------------------------------------------------------------------------



 



             
STATE OF                    
    )      
 
    :      
                     COUNTY
    )      

          I, the undersigned, a notary public in and for said county in said
state, hereby certify that Mark Healy whose name is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of said instrument, he executed the same
voluntarily on the day the same bears date.
          Given under my hand and official seal this ___day of
                    , 2007.

         
 
       
 
  Notary Public    
 
       
[NOTARIAL SEAL]
  My commission
expires:                                                                

13